DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-25 are currently pending in the application, with claims 8-18, 21 and 23-25 currently withdrawn as directed to non-elected invention or species. The claims 1-7, 19-20 and 22 are currently under examination with claims 1 and 2 currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Currently amended independent claim 1 limits the NK inhibitory molecule to be an inhibitory receptor, while the pending dependent claims 5 and 6 comprise an additional component (CBLB) which may be modified which is not an inhibitory receptor, and thus does .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Paolino et al (Nature, Vol 507, 27 March 2014). With respect to claim 22 Paolino et al describe NK cells from CBL-b (-/-) mice ("knockout mice"), in which the CBL-b molecule has been disrupted so that there is no expression of the gene product (p508, paragraph 2). Paolino et al describes all the limitations of the claim as described above, it does not however describe the NK cells are derived from a placental source. However it is found that the patentability of a product by process claim is based on the product itself. "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or  by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113.1.).

Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Gilboa et al. (US20100240732) or, in the alternative, under 35 U.S.C. 103 as obvious over Gilboa et al. (US20100240732) and Wrzesinski et al (Clinical Cancer Res 2007; 13 (18) September 15, 2007) . Claim 1 is drawn to a population of genetically modified NK cells which have been genetically modified to have reduced “knocked out” expression of a NK inhibitory receptor.  The instant specification describes that knocking out genes can be achieved through techniques such as RNA interference (0059) Claim 2 further limits the inhibitory receptor to the TGFBR2 molecule.  The reference of Gilboa discloses RNAi molecules that are linked to a targeting aptamer for the purposes of specific cellular delivery to for example immune cells, with the RNAi molecular component specifically directed to the transcripts of the TGFBR2 (transforming growth factor receptor 2) (0013). This molecule may be targeted to immune cells such as NK cells for the purposes of reduced expression of the RNAi targeted molecule (0005, 0009).  Thus, the ordinary artisan would at once envisage the use of the RNAi directed to TGFBR2 for delivery to NK cells to achieve a reduced expression of the receptor.  Alternatively, the reference of Wrzesinski et al (Clinical Cancer Res 2007; 13 (18) September 15, 2007) describes that the cytokine TGF-beta, the naturally occurring agonist for the TGFBR2 has the effect of blocking expression of receptors important for the cytotoxic function of NK cells, and renders NK cells less effective at killing tumor cells (p5265, col1, para2). Therefore, it would also be obvious to use the TGFBR2 siRNA in NK cells, since blocking the effects of the TGF-B through abrogation of surface expression of the cognate receptor for this cytokine (TGFBR2) on the NK cells would remove this effect rendering said cells better at tumor killing characteristics through resistance to TGF-beta signalling effects. Claims 3, 4 and 6 describes that the population of claim 1 exhibits the properties of higher cytotoxicity towards tumor cells such as those listed in claim 4 and similarly generates cells which have resistance to TGF-Beta mediated inhibition of NK cytotoxicity, compared to normal untreated cells.  All of these claimed characteristics are considered inherent or alternatively latent properties of the claimed product cells which comprise a genetically modified NK cell with TGFRB2 expression knocked out. With respect to claim 7, the patentability of a product by process claim is based on the product itself. "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113.1.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa, Wrzesinski et al and Murphy et al (WO2016109661A1). The disclosure of Gilboa and Wrzesinski et al disclose all the limitations of claim 1 as described above, but do not particularly describe the surface markers which characterize the NK cell population. With respect to claims 19, and 20 Murphy et al discloses a population of CD56+, CD3-, CD117+, CD11a+, NKG2D+ perforin +, EOMES+ placental derived NK cells (00399) differentiated by among other components, by the addition of aryl hydrocarbon receptor antagonists which in turn are described as downregulating the activity of the aryl hydrocarbon receptor found on stem cells (00139 for instance) which are the assumed precursors to the derived NK cell population. Differentiated NK cells as described by the cell surface expression profile above .
Response to Arguments U.S.C. Section 112
 	Applicant’s remarks and amendments with respect to the previous rejection of the claims 1-7 and 19-20 as indefinite (112b) are acknowledged. The amendments have remediated the deficiencies and therefore this rejection is withdrawn. 
	Applicant’s remarks and amendments with respect to the previous rejection of the claims 1, 2, 3, 4, 7, 19 and the written description requirement (112a) are acknowledged. The amendments have obviated the need for this rejection and therefore this rejection is withdrawn. 
Response to Arguments U.S.C. Section 102 and 103.
Applicant has amended the claim 1 and claim 2 to remove the selection of CBLB as a potential gene that is knocked out in the NK cells of the claimed invention (CBLB is not a receptor molecule). Therefore the previous rejections of claims 1-7, 19-20, has been rendered moot, and this rejection is withdrawn with respect to claims 1-7, 19-20, with new rejections of the claims as presented above based on the knockout of the TGFRB2 receptor in the claimed cell population. As claim 22 still recites the CBLB molecule the previous rejection of this claim stands. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                       
/AMY E JUEDES/Primary Examiner, Art Unit 1644